﻿I must first of all congratulate Mr. Lusaka on his election as President of the thirty-ninth session of the General Assembly. His election is a tribute to the outstanding diplomatic skills which he has brought to the work of the Organization. It is also recognition of the important role played by his country in its attempts to bring peace not only to Africa, but to the world as a whole. I am confident that he will bring a steady hand to the helm in the deliberations at this session.
2.	It is fitting that in this year, 1984, a son of Africa should preside over the activities of the world's nations in convocation, for 1984 marks the one- hundred-and-fiftieth anniversary of the passage of Acts of Parliament to end slavery in the former British Empire. That slavery was the slavery of Africans snatched from their native lands and transported across the Atlantic. Those slaves endured conditions of human deprivation and moral degradation on a scale that defies civilized comprehension. It is a stain on the conscience of mankind that the justification for the brutality and savagery of African slavery was founded on a doctrine of racism—the assertion that Africans were less than human. But, if African slavery as it existed in the so-called New World, in the United States, in the Caribbean and in Central and South America, if that African slavery was a cause of moral indignation because of its foundation in racism, then it was even more a reason for universal shame because of its brazen exploitation of man by man. It remains one of the tragic symbols of human injustice that, when African slavery ended, the slave owners were compensated while the slaves were only delivered to destitution.
3.	In an attempt to remedy this grotesque blemish on the face of humanity and to recall mankind to its highest ideals, my country has proposed that at this thirty-ninth session the General Assembly should commemorate the one-hundred-and-fiftieth anniversary of the abolition of slavery. The world community can make little reparation for the past, but we can ensure that there is no need for retribution in the future. In this connection, my delegation looks forward to the support of every nation represented in the Assembly.
4.	While 1984 marks the one-hundred-and-fiftieth anniversary of the formal end to African slavery, it fails to herald an end to modern-day slavery in South Africa, where apartheid holds the majority African people in bondage. The year 1984 also fails to record the independence of Namibia, to which the Assembly has dedicated itself year after year.
5.	Each day that passes with no change in the conditions in southern Africa diminishes the prospect for mankind's total freedom and enlarges the spectre of a major conflagration in Africa. These developments will have grave repercussions for the world as a whole, for, as Abraham Lincoln asserted, no society can exist half slave and half free. In this connection, the world will not subsist at peace while southern Africa remains troubled by the oppression of many by a few.
6.	My delegation wishes to place on record its repudiation of the efforts of the South African regime to perpetuate its apartheid policies by the farcical elections recently held and the fraudulent constitution recently proclaimed. The constitution continues to deny the majority Africans a voice in the political life of their country, and the election ignores more than 80 per cent of the Colored and Indian population, who showed their opposition to apartheid by refusing to vote.
7.	In a statement I made before the General Committee, I asked, on the question of South Africa: "Where are the super-Powers?".  And I will ask that question again: "Where are the superpowers?"
8.	It is not sufficient for us to make high-sounding moral statements about the excesses of the regime in South Africa and Namibia without recognizing that many, in this Hall, are contributors to apartheid's continuance. Apartheid could not survive without the support of the world's more powerful nations. Apartheid will only end when those nations are ready to place principle before profit and justice before avarice.
9.	It is well known that gold is the most crucial element in South Africa's strength. On the supply side, South Africa produces two thirds of all the gold that comes from non-communist countries, yet only about one fifth is utilized for practical purposes. But the price of gold is maintained artificially by the holdings of several Governments. The stock of refined gold in government hands is 30 times annual production and six countries alone have stocks greater than annual production. If even a small portion of these holdings were to be released, the total supply of gold in the world would rise and the price would collapse, bringing the South African regime down with it.
10.	Will the Governments with the power to do so act in the cause of human justice? Will they end the iniquity of apartheid and set the black people of South Africa free? Or will they falter and hesitate as they did with slavery until outrage turns to carnage and bitterness to bloodiness? Let no nation leave the Assembly absolved of the sin of support for apartheid, for if we do not act against it then, unpardonably, we act for it. Apartheid’s greatest friend is hopelessness. My delegation calls on the Assembly to reaffirm its commitment to end apartheid, to renew its resolve to free Namibia, and by so doing to turn hopelessness to resolution and resolution to victory.
11.	In addressing the question of apartheid in South Africa and the comfort which is given to the regime, my delegation is mindful of South Africa's involvement in the Antarctic Treaty1 of 1959. We noted, with sympathy, the position adopted by the delegation of Sierra Leone during the thirty-eighth session of the General Assembly, at the 42nd and 46th meetings of the First Committee, that South Africa should be excluded from the present Treaty arrangement. We recognized that, while this view was not included in the resolution on the question of Antarctica adopted at the thirty-eighth session, it was none the less a view supported by many countries.
12.	That is as it should be, for as long as South Africa sets its people apart at home it sets its people and itself apart abroad. And the Consultative Parties to the Antarctic Treaty should understand quite clearly that the world will regard South Africa's continuance in the Treaty arrangements as an act of betrayal of international opinion.
13.	At the current session, the General Assembly will receive a study from the Secretary-General on all aspects of the question of Antarctica. My delegation does not wish to pre-empt the findings or recommendations of that study, but we must make it clear that the growing tendency for nations, rich and poor, to seek solutions to international problems through confrontation rather than negotiation and the widening chasm between the developed and developing countries intensify our sense of alarm over the arrangements which currently subsist in Antarctica.
14.	We still fear that Antarctica could become a final frontier for human conflict. It is of more than passing significance to us that all the nations with the capacity to participate in a scramble for Antarctica are parties to the Antarctic Treaty and therefore are able to initiate a review in 1991. Doubly significant is the fact that poor developing States with no vested interest in Antarctica have no voice in decision making about the area and are unable to influence the activities of other nations.
15.	But small States such as mine cannot abandon international responsibility for developments in Antarctica simply because they lack military might or economic clout. And nothing that the powerful nations have done so far in their relations with each other has convinced us that they should be the sole arbiters of the world's future.
16.	To add to all this, the world has changed enormously since the Antarctic Treaty was signed in 1959. There are now 159 Member States of the United Nations, most of which are developing countries. In 1959, they had neither the opportunity nor the sovereign competence to participate in events in Antarctica. It is not only unfair, it is unjust, to suggest that we should abide by decisions made without our involvement. Indeed, we would warn the world that if the status quo in Antarctica is maintained and further institutionalized a confrontation is bound to develop between the Consultative Parties and the rest of the world.
17.	In our view, it is in the interest of global peace and stability to address the democratization of Antarctica now, for delay will only divide still further an already divided world.
18.	Antigua and Barbuda is not so naive as to believe that the Consultative Parties would accept our tearing up the Antarctic Treaty and declaring the region the common heritage of all mankind to be administered by the United Nations. Nor do we see them agreeing to the area's being declared a repository for science or a park for the conservation of wildlife. Since a number of the Consultative Parties have benefited from fishing in the area, and over the last few years have been working on a regime to exploit the mineral resources, it is obvious that they will not surrender Antarctica to the world. However, no country can ignore growing world opinion that Antarctica should not be managed by an exclusive club, particularly when the ecology is so vitally important to global climatic patterns. In this connection, my delegation proposes the following: the retention of the Antarctic Treaty as a basis for administering the region; the creation of an authority, under the umbrella of the Treaty, to manage the Antarctic, with the existing Consultative Parties as members of the authority and equal membership by representatives of every region of the world; environmental non-governmental organizations with an established record in Antarctica to be observers at all meetings of the authority, with the right to speak; and the establishment of a system of international taxation and revenue-sharing administered by the proposed authority for Antarctica.
19.	We believe that our proposals, if implemented, would go a long way towards democratizing Antarctica and should be acceptable to all, except those with sinister objectives in the region. We have advanced the idea of a system of international taxation and revenue-sharing because we accept that certain countries will continue to exploit the marine life of Antarctica. But we feel they should do so in a controlled manner and within a framework in which the world and Antarctica itself no less, benefits from revenue derived from taxation. We propose that the revenues raised from taxes on fishing and, in time, mining should be placed in a special development fund for maintaining the Antarctic environment and advancing global human development. The fund should be subdivided in three ways: expenses for the maintenance of the Antarctic environment, hard loans to developed countries and soft loans and grants to less developed and least developed countries.
20.	It is only in these conditions of global participation in decision-making and global sharing of the benefits of Antarctica's resources that the region will be genuinely safe for all mankind. The alternative is an intensification of global confrontation and a fatal step towards the final frontier of human conflict.
21.	Much has been made of the close co-operation that exists between the two super-Powers in Antarctica. Indeed, their representatives have drawn attention to the fact that, while they cannot agree on arms control matters, goodwill and a genuine desire to find mutually acceptable solutions have made it possible to make Antarctica a zone of peace. But it is precisely this unprecedented level of co-operation between the two super-Powers which intensifies suspicions about Antarctica.
22.	Why can this co-operation not be repeated in other parts of the world? If the super-Powers could bring to Central America the same level of collaboration that has obtained m Antarctica, the problems of that region could be brought to an end, with enormous benefits for the people of the area and with a corresponding reduction of tension between the peoples of the United States and the Soviet Union.
23.	The world would breathe a sigh of relief if the super-Powers concentrated their efforts not on military escalation in Central America but on economic improvement. For, apart from a hard core of activists in the troubled countries of Central America, people want bread, not bullets. In this connection, would it not be a better role for the super-Powers of the world to act as intermediaries for peace rather than agents for war? The question needs no answer, for the response is self-evident. We must all hope that in time the super-Powers will come to recognize the value to the world of co-operating internationally in the same way as they have done in Antarctica.
24.	In the meantime, developing countries can offer an example of responsibility. In Central America, Belize has proffered the hand of friendship to Guatemala. These two countries can show the world a new way to peace by reaching out to each other and constructing a lasting solution to their problems, based on recognition of each other's sovereignty and co-operation in the social and economic development of their peoples. We would urge Guatemala to take the first step along the road to global peace by showing the super-Powers that developing States have the maturity and capacity to settle their problems in peace.
25.	Other developing States also have it within their power to demonstrate to the super-Powers that conflict resolution is not the exclusive preserve of those with the greatest might. The peoples of North and South Korea can strike a blow for dignity in the third world by acting on the proposals put forward by South Korea to normalize the relations of the Korean people.
26.	Action by developing States to establish peace and promote social well-being should cease to be dependent on the influences of one super-Power or another. Developing States should strive to change the image that we are incapable of dealing with our own affairs. We should eschew big-Power politics in our countries and seek our salvation by our own efforts. We should create the conditions for international respect for third-world States and reverse the derision to which we are so constantly subject.
27.	Far too many of our problems, which have their genesis in economic inequality, have provided opportunities for protagonists in East-West rivalry to interfere in our affairs. It is time for third-world countries to free themselves from such rivalry and assert their independence with dignity and pride.
28.	In the case of Cyprus, which has suffered the torment of strife for so long, my delegation would once again appeal for support for the Secretary- General in his efforts to extinguish the flames of conflict which so persistently threaten to set Cyprus alight. The people of Cyprus are remarkable for their ability to build on the ashes' of ruins. They are surely able to transpose this great strength to the future of their country by establishing a united, free and fully independent Cyprus in which the interests and rights of all are fully protected and guaranteed. The international community would bring a welcome respite to the people of Cyprus by promoting peace, not partition; unity, not disunity; nationalism, not separatism.
29.	I turn now to the question of the development of third world States. Developing countries have learned the hard way that voting strength in the Assembly and in other United Nations agencies does not convey authority in decision-making. Resolutions, laboriously drafted and painfully negotiated, produce no meaningful results. Hence, in the context of a North-South dialogue on development, there has not only been no progress, there has been nothing. Nothing has happened in the General Assembly; nothing happened at the sixth session of the United Nations Conference on Trade and Development, held at Belgrade; nothing resulted from the International Meeting on Co-operation and Development, held at Cancun; nothing came of the Fourth General Conference of the United Nations Industrial Development Organization.
30.	While nothing has occurred to advance a North- South dialogue on development, the nations of the world have rushed dangerously close to disaster. The one thing that has delayed the moment of catastrophe is that suffering and pain in many developing States is a norm.
31.	The norm of suffering is what has stopped the developing countries from exploding into violence despite the fact that the majority have experienced no growth for the last three years. The norm of suffering is what has pulled back more than 24 countries in Africa from absolute chaos, despite the fact that 30 million people will die this year and next from malnutrition and related diseases. The norm of suffering is what has saved developing countries from economic collapse, despite the fact that in 1983 the loss in income through reduced exports to developed countries was some SO billion.
32.	Paradoxically, it is this same norm of suffering in third world States that has helped to maintain the resoluteness of developed States not to enter into a dialogue on development. For third world suffering is expected in the equation of international politics. It is first world suffering that is not expected.
33.	Hence, it seems that the developed countries will only enter into a dialogue on development when their own economic conditions reach the point of inflicting pain upon their own peoples. It is a sad commentary on the state of human relations that mankind has reached such a woeful point.
34.	Given this situation and the further dimension of declining official development assistance and a constraint upon the international financial institutions to carry out reforms necessary to discharge their responsibilities, third world States may find value in promoting the concept of a greater co-operation among themselves. Indeed, there may even be relevance in creating a third world secretariat to institutionalize trade and other commercial arrangements among third world States and to provide expertise for more co-ordinated and beneficial negotiations with developed countries.
35.	My delegation agrees with the sentiment of Thomas Paine, so eloquently cited by the President of the United States, Mr. Ronald Reagan, in this very Hall on 24 September last, at the 4th meeting: "'We have it in our power to begin the world over again'". My delegation would urge developing States to ensure that, in any efforts to begin the world over again, we have a strong and effective voice.
